Citation Nr: 1719934	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  09-43 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether clear and unmistakable error (CUE) is present in a February 2009 rating decision that denied service connection for a left ankle disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected traumatic arthritis of the lumbosacral spine with radiculopathy and bilateral patellofemoral tracking syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1990 to February 1991.

This appeal comes to the Board of Veterans' Appeals (Board) from February 2009 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  A claim to reopen service connection for depression and service connection for a left ankle disorder was received in September 2008.  The February 2009 rating decision reopened service connection for depression and denied service connection for depression and a left ankle disorder.  In April 2009, the Veteran filed a timely notice of disagreement with the denial of service connection for depression, but did not file a timely notice of disagreement with the denial of service connection for a left ankle disorder.  See June 2010 notification letter, August 2013 Board decision.    

In a June 2011 written statement (submitted on a VA Form 9), the Veteran contended that the February 2009 rating decision's denial of service connection for a left ankle disorder constitutes CUE and should be revised accordingly.  The September 2012 rating decision found that no revision on the basis of CUE was warranted in the February 2009 rating decision.  In January 2013, the Veteran filed a timely notice of disagreement with the September 2012 rating decision.

In August 2013, the Board, in pertinent part, reopened service connection for an acquired psychiatric disorder, to include depression, and remanded for additional development the issues of service connection for an acquired psychiatric disorder and whether CUE is present in a February 2009 rating decision that denied service connection for a left ankle disorder. 

In May 2013, the Veteran testified at a Board videoconference hearing from Philadelphia, Pennsylvania, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for an Acquired Psychiatric Disorder

The Board previously remanded this issue in August 2013 to obtain a VA examination and etiology opinion addressing, in pertinent part, the questions of whether the Veteran's psychiatric disorders clearly and unmistakably preexisted service and, if so, whether a preexisting psychiatric disorder was clearly and unmistakably not aggravated by service.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  In a June 2016 VA examination report, the VA examiner opined that the current diagnosed dependent personality disorder and major depressive disorder clearly and unmistakably preexisted service and were less likely than not permanently aggravated by service.  The VA examiner used the wrong legal standard (of reasonable doubt) in providing the opinion regarding aggravation.  As such, the Board finds that an additional VA opinion is necessary as there remains some question as to the etiology of the claimed acquired psychiatric disorder.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

CUE in February 2009 Rating Decision - Left Ankle Disorder 

The September 2012 rating decision found that no revision on the basis of CUE was warranted in the February 2009 rating decision that denied service connection for a left ankle disorder.  In January 2013, the Veteran filed a timely notice of disagreement with the September 2012 rating decision.  In August 2013, the Board, in pertinent part, remanded the issue of whether CUE is present in a February 2009 rating decision that denied service connection for a left ankle disorder for issuance of a statement of a case.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board).  

Review of the claims file does not reflect that a statement of the case containing a summary of the evidence and applicable laws and regulations with respect to this issue has yet been provided to the Veteran or representative.  See 38 C.F.R. § 19.29 (2016).  The January 2013 notice of notice of disagreement was properly filed with the AOJ.  As the decision notice was sent prior to March 24, 2015, the notice of disagreement did not need to be submitted on a VA Form 21-0958.  Cf. 38 C.F.R.	 § 20.201(a)(1) (2016).  As such, this issue must be remanded for additional procedural action, specifically, issuance of a statement of the case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).         

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a statement of the case that addresses the issue of whether CUE is present in a February 2009 rating decision that denied service connection for a left ankle disorder.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Arrange for the claims file to be reviewed by the VA examiner who prepared the June 2016 VA examination report (or suitable substitute if the examiner is unable) for the purpose of preparing an addendum opinion to the examination report.  If it is determined that another examination is needed to provide the required opinion, the Veteran should be afforded the appropriate VA examination.  The VA examiner should offer the following opinions with supporting rationale:

A)  Was the preexisting acquired psychiatric disorder (diagnosed as major depressive disorder) clearly and unmistakably not permanently worsened during (not aggravated by) active service from February 1990 to February 1991?  

Note: The term "aggravated" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  An exacerbation of symptoms during service does not constitute aggravation.  Moreover, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, there is no aggravation.

B)  If it is the examiner's opinion that any preexisting psychiatric disorder was not clearly and unmistakably worsened during service, please offer the following direct service connection opinion:  Is it at least as likely as not (50 percent or greater probability) that each current acquired psychiatric disorder was incurred in or caused by active service?  

C)  Is it at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder was superimposed upon the personality disorder during active service?  Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation; however, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected. 

3.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder.  If any aspect of the appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




